Per Curiam.
Defendant was convicted by a jury of breaking and entering (MCLA 750.110; MSA 28.305) as an accessory before tbe fact (MCLA 767.39; MSA 28.979). At defendant’s trial, her son testified that be and one of bis friends actually broke in and robbed tbe bouse in question, but that defendant selected tbe bouse and drove him and bis friend to and from tbe premises. Defendant’s son also testified that be and bis mother were also' involved in several other breaking and enterings, and that defendant always drove bim to and from the scene. Tbe other boy involved, tbe friend of defendant’s son, corroborated this testimony.
Mr. Ruth Avery Spradlin was called to testify. Tbe defendant objected to Mr. Spradlin’s testimony, and this objection was overruled by tbe court. The witness testified to another similar crime involving bim and the defendant, in which defendant drove a car to and from tbe scene.
On appeal, defendant urges that tbe admission of Mr. Spradlin’s testimony was error in that bis testimony does not come within tbe statutory exception1 to the general rule that testimony regarding other unrelated crimes is not admissible in a criminal prosecution.2
We express no opinion regarding tbe admissibility of Mr. Spradlin’s testimony; we need not reach this question. Even if we were persuaded to adopt defendant’s argument that this testimony does not fall within tbe statutory exception {supra, footnote 1) we would be forced to conclude that tbe error was *188harmless. Without any objection from the defendant, two other witnesses testified to defendant’s involvement in other similar crimes. At the time he was called to the stand, Mr. Spradlin’s testimony was merely cumulative. Furthermore, the judge gave an adequate instruction limiting the jury’s consideration of such testimony to the purposes contained in the aforementioned statutory exception.
Affirmed.

 MCLA 768.27; MSA 28.1050.


 People v Jenness, 5 Mich 305 (1858); Lightfoot v People, 16 Mich 507 (1868).